Citation Nr: 1131973	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  04-31 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to special monthly pension (SMP) for a surviving spouse based on need for regular aid and attendance or at the housebound rate.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 



INTRODUCTION

The Veteran had active service from April 1965 to October 1967.  The Appellant is the surviving spouse of the Veteran, who died in 1988.  This appeal initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans affairs (VA) Regional Office (RO) in Little Rock, Arkansas, which denied the Appellant's claim of entitlement to special monthly pension (SMP).  In December 2007 and in September 2010, the Board Remanded the appeal.

In her August 2004 substantive appeal, the Appellant requested a Travel Board hearing.  By a statement submitted in September 2004, she withdrew that request for a hearing.  No hearing request is pending at this time. 

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

The Appellant's address of record is on "P" Street (name of street shortened to an initial only to assure that no personally-identifiable information appears in this decision).  Notice of VA examination scheduled in January 2011 was sent to an address on "F" Street rather than to the Appellant's address on "P" Street.  The notice of scheduled VA examination must be sent to the Appellant at her address of record.  After the Appellant received the May 2011 supplemental statement of the case, which was sent to her at her address of record on "P" street, she advised VA that she had not received the notice of scheduled VA examination.  By the time her 
response was received, the appeal had already been certified back to the Board, and the Appellant was not afforded another opportunity to appear for examination.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Appellant an opportunity to identify any individual or provider who is currently assisting her in her home.  

2.  Afford the Appellant an opportunity to provide or identify clinical records which would substantiate her claim that she requires aid and attendance or is housebound.  

3.  Schedule the Appellant for VA examination to determine whether she requires aid and attendance or is housebound.  
Send the notice of VA examination to the Appellant at her address of record, on "P" Street, NOT to an address on "F" Street.  

The Appellant should be asked to respond in writing to indicate whether she intends to appear for the examination.  

If no response to the examination notice is received from the Appellant, the Appellant should be contacted by telephone to verify that the notice has been received.  

The Board notes that this directive regarding notice is unusual, but VA examination notices have been sent to an address that is not the Appellant's address of record twice, and the Appellant's appeal has been delayed by nearly four years because of defective notice, so such attempt to confirm that notice has been properly sent is required at this time.  

4.  Send a duplicate copy of the notice that VA examination is scheduled to the Appellant's representative.  The Appellant's representative should be asked to review the VA examination request and verify that it has been sent to the correct address.   

5.  The examiner who conducts aid and attendance examination should state whether the Appellant requires any skilled care, and describe whether the Appellant requires the regular aid and attendance of another person to perform daily self care tasks such as bathing, dressing, attending to the wants of nature, feeding herself, or to protect her from the hazards of her daily environment.  The examination report should explain whether the Appellant is housebound, and, if so, should describe the impairments that cause her to be housebound.  The examination report should state how far the Appellant is able to walk unassisted, and should state whether she uses oxygen or other aid or assistive device.  The examination should describe any vision impairment or any impairment which would affect the ability to drive.  The report should state whether the Appellant has any short-term disorders which are likely to resolve within a brief time period.  The report should describe any factor(s) that supports the Appellant's contention that she is housebound or requires the aid and attendance of another.  The examiner should state an opinion as to whether the Appellant is housebound or requires the aid and attendance of another.

6.  If VA examination is required to adjudicate the claim, but the Appellant indicates that she is unable to appear for VA examination, an alternative method of evaluating the Appellant should be provided, such as a social work or field survey visit to her at her home on "P" street.  Describe her circumstances while providing information like that described in the examination request above.

7.  After the above development has been conducted, to the extent possible, the claim should be readjudicated.  If such action does not resolve the appeal, a supplemental statement of the case should be issued to the Appellant and her representative, and the appeal should be returned to the Board, if in order.  The appeal should not be returned to the Board without documentation that: (i) VA examination was scheduled, (ii) notice was sent to the Appellant at the address at which she actually resides, (iii) the Appellant received the notice, (iv) the appellant indicated a written or verbal intention to attend the scheduled VA examination or an alternative method of assessing housebound or aid and attendance status was provided if she indicated inability to report for examination.  

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


